Citation Nr: 0611050	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar myositis.

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical herniated nucleus pulposus, C6-C7, cervical and 
dorsal myositis.

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee meniscal tear, status post arthroscopic surgery.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 1976 
with additional unverified service in the Puerto Rico Army 
National Guard (PRANG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The veteran's substantive appeal in this case was received in 
July 2004.  The veteran reported that his service-connected 
left knee disability was affecting his right knee and his 
ability to walk.  The veteran said that his medical condition 
was causing him problems with nerves and anxiety.  He also 
said that his service-connected disabilities were of such 
severity that he should be given a 100 percent evaluation.

The Board construes the veteran's statements as a claim for 
service connection for a right knee disability, secondary to 
the service-connected left knee disability, a claim for 
service connection for an acquired psychiatric disorder, also 
on a secondary basis, and a claim for a total disability 
evaluation based on unemployability.  Those issues are not on 
appeal and are referred to the RO for consideration.  


REMAND

Evidence of record reflects that the veteran was performing 
inactive duty for training (IDT) when he was injured in a 
motor vehicle accident (MVA) on August 10, 2002.  The veteran 
suffered injuries to his spine and left knee.  A PRANG 
investigation determined that the injuries were suffered 
during a period of IDT and in the line of duty.  

The Board notes that the veteran suffered injuries to his 
left hip in a MVA, unrelated to his military service, in 
February 2002.  There is x-ray evidence of a comminuted 
fracture through the left acetabulum, with medial 
displacement of the left femoral head, as of February 2002.  

The veteran was granted service connection for the 
disabilities noted on appeal in October 2003.  The effective 
date for service connection was established as August 11, 
2002.  The veteran was originally granted a 10 percent 
disability evaluation for his left knee disability.  The 
evaluation was increased by way of a rating decision dated in 
May 2004.  The effective date for the higher evaluation was 
established as of August 11, 2002.

The last VA examinations of record are dated in May 2003.  
The latest treatment records of record, in this case VA 
outpatient records, are dated as of May 2004.

The veteran's substantive appeal was received in July 2004.  
He alleged that his left knee was more disabling than shown 
at the time of his last examination.  He said that he had 
swelling and severe pain.  The veteran contended that his 
left knee disability was also making his lumbar disability 
worse.  New examinations are required to provide a current 
assessment of the veteran's level of disability.

There is evidence of record that shows that the veteran was 
attending National Guard drills as late as August 2003.  The 
latest service medical records (SMRs) in the file show that 
the veteran was placed on a permanent profile in January 
2003, in part from his service-connected disabilities.  
Therefore, a request must be made for any additional SMRs 
that may exist.  The records should be obtained directly from 
the veteran's unit, if he is still active with the National 
Guard, or from the appropriate record source if they have 
been retired.  

Finally, the veteran was provided with the initial notice 
regarding the evidence required to substantiate a claim for 
service connection by way of a letter dated in April 2003.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2005).  As the veteran's claim now involves what are 
considered to be "downstream elements" of his original 
claim, he should be provided with additional notice that 
addresses those elements.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO must ensure that all 
notification and development actions 
required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 are fully complied with as 
to all issues on appeal.  

2.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for service-connected 
disabilities.  The RO should obtain those 
records that have not been previously 
secured.  

3.  The veteran should requested to state 
whether he is still an active member of 
the PRANG.  If so, his unit should be 
contacted and a copy of his SMRs 
obtained, from the period January 2003 to 
the present.  If the veteran is no longer 
an active member of the PRANG, his SMRs 
should be obtained from the appropriate 
record source.

4.  The veteran should be afforded the 
appropriate VA examinations to assess the 
current status of his of lumbar, 
cervical, and left knee disabilities.  
The examiner should make all findings 
necessary to determine the current 
severity of the veteran's service-
connected disabilities.  The examiner 
should distinguish, to the extent 
possible, the level of disability that 
results from the nonservice-connected 
left hip injury from that resulting from 
the service-connected disabilities.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

